                     Case 20-10343-LSS                  Doc 2966          Filed 05/04/21           Page 1 of 3




                                                       District of Delaware

                                 In re Boy Scouts of America, Case No. 20-10343
                                                                                       Court ID (Court use only)_____________

                   NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice
pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                           Name of Transferor
Argo Partners                                                                F & M HAT COMPANY INC

Name and Address for notices and payments:                                   Court Record Address of Transferor
12 West 37th Street, Ste. 900                                                (Court Use Only)
New York, NY 10018
Phone:
                                                                             Name & Current Address of Transferor
                                                                             F & M HAT COMPANY INC
                                                                             103 WALNUT STREET. POB 40

                                                                             DENVER,PA 17517
                                                                             Phone: 717-336-5505 X 135
                                                                             Court Claim # 402
                                                                             POC $7,392.00

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matt Friend                                                         Date: May 4, 2021
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                      ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk's office of this court as evidence of the transfer. Objections must be filed
with the court within twenty (20) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                ______________________________
                                                                                CLERK OF THE COURT
Case 20-10343-LSS   Doc 2966   Filed 05/04/21   Page 2 of 3
Case 20-10343-LSS   Doc 2966    Filed 05/04/21   Page 3 of 3




                          4th          May
